PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Volkovich et al.
Application No. 17/087,417
Filed: November 02, 2020
For: SYSTEM AND METHOD FOR TILT CALCULATION BASED ON OVERLAY METROLOGY MEASUREMENTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 18, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed December 13, 2021. The issue fee was timely paid on March 14, 2022.  Accordingly, the application became abandoned on March 15, 2022.  A Notice of Abandonment was mailed March 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declarations for all the joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (271) 272-4200.


/JAMICE T BRANTLEY/
Jamie T BrantleyParalegal Specialist, Office of Petitions